        Case 4:21-po-00061-CLR Document 6 Filed 03/26/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )       CASE NO: 4:21-SR
                                         )
JAMAREIA T. BEASLEY                      )


                            ORDER OF DISMISSAL

      The motion of the Government for an order dismissing, without prejudice,

the case against -$0(5,$7%($6/(< is GRANTED. The above referenced case

is hereby dismissed without prejudice.

      SO ORDERED this WK day of March 2021.




                                         _____________________________
                                                                    _ ___
                                         __________________________________________
                                         CHRISTOPHER
                                         CHRI
                                            R STOP
                                            RI   O HE
                                                 OP  H R L. RAY
                                         UNITED STATES
                                                  STATE ES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




                                             1
